Citation Nr: 0916013	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-177 50A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of the 
Veteran who had active service from March 1968 to February 
1971, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran died in March 2005 and the immediate cause of 
his death was atherosclerotic cardiovascular disease.  

2.  At the time of his death, service connection was in 
effect for post traumatic stress disorder (PTSD), evaluated 
at 50 percent; for right ankle fracture, evaluated at 30 
percent; for a mandible fracture, evaluated 20 percent; for 
tinnitus, evaluated at 10 percent; and for bilateral hearing 
loss and a shell fragment wound of the left hip, both 
evaluated as noncompensable, for a combined schedular 
evaluation of 80 percent with entitlement to individual 
unemployability from May 2004.  

3.  A disability of service origin is shown to have been 
causally related to and to have played a role in producing or 
hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was substantially or materially 
contributed to by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.312, 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, given that this decision 
is favorable to the appellant and represents a complete grant 
of the benefit sought on appeal, the Board will dispense with 
a discussion of the VA's "duty to notify" and "duty to 
assist" obligations and proceed to the merits of the 
appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1). 
 
In the present case, the cause of the Veteran's death was 
reported on the death certificate to be atherosclerotic 
cardiovascular disease.  The Veteran died in March 2005.  The 
appellant has argued that the Veteran's death was due to his 
service.  In particular, the appellant has advanced the 
theory that the Veteran's death was secondary to stress and 
anxiety from the Veteran's service-connected PTSD. 

The Veteran's VA physician noted in April 2005 that sleep 
disturbances and nightmares were distressful to the Veteran.  
She continued to say that stress can more likely than not 
cause or aggravate coronary artery disease, which was 
ultimately the Veteran's cause of death.  Based upon this 
opinion and the testimony of the appellant at an April 2008 
hearing, the Board requested an expert medical opinion as to 
any possible connection between the Veteran's atherosclerotic 
cardiovascular disease and his PTSD.  

In an opinion received in March 2009 a VA physician reviewed 
the Veteran's claims folder and provided a positive nexus 
opinion regarding the Veteran's PTSD and his death.  The 
physician stated that PTSD increases, or in this instance 
aggravated the risk of coronary atherosclerotic disease.  The 
physician cited several medical studies to support his 
rationale including one that links stress with coronary 
atherosclerotic disease.  The physician concluded by stating 
that the Veteran's atherosclerotic cardiovascular disease was 
caused by or etiologically related to his PTSD and the 
Veteran's clinical history and findings along with the cited 
medical studies support the contention that PTSD was a major 
factor in the causation and/or aggravation of the Veteran's 
coronary atherosclerotic disease, which subsequently led to 
his death.  

It is well established that as lay persons, neither the 
Veteran, his representative, nor the Board are shown to be 
competent to offer any competent medical opinion.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board must therefore rely upon the medical opinions of 
record.  Thus based upon the competent medical evidence of 
record, including the VA physician's April 2005 statement and 
the subsequent statement by another VA physician showing that 
PTSD was a major factor in the causation or aggravation of 
the Veteran's coronary atherosclerotic disease, the Board 
finds that entitlement to service connection for the 
Veteran's cause of death is warranted.  


ORDER

Service connection for the Veteran's cause of death is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


